Filed 6/8/21 P. v. Williams CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E076235

 v.                                                                      (Super.Ct.No. FWV19000021)

 DANTE WILLIAMS,                                                         OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Ingrid Adamson

Uhler, Judge. Affirmed.

         Christopher Love, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                    I. INTRODUCTION

       Defendant and appellant Dante Williams appeals from the judgment entered

following this court’s remand for resentencing in light of Senate Bill No. 136 (Stats.

2019, ch. 590, § 1) (Senate Bill 136), effective January 1, 2020. Appointed appellate

counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d 436

(Wende) and Anders v. California (1967) 386 U.S. 738 (Anders), requesting this court to

conduct an independent review of the record, and indicating he has not identified any

arguable issues for reversal on appeal following his review of the record. We also have

identified no arguable issues after our own independent review of the record of the

proceedings following remand. We thus affirm the judgment.

                                    II. BACKGROUND

       In March 2019, defendant was convicted following a jury trial of one count of

attempted criminal threats (Pen. Code,1 §§ 664/422, subd. (a); count 1); one count of

assault with a deadly weapon, to wit, a knife (§ 245, subd. (a)(1); count 2); and two

counts of misdemeanor battery upon a peace officer or other designated official (§ 243,

subd. (b); counts 3 & 4). The jury also found true that defendant personally used a knife

(§ 12022, subd. (b)(1)) in the commission of count 1. In a bifurcated proceeding, the trial

court found true that defendant had suffered four prior prison terms (§ 667.5, subd. (b)).

       Defendant was sentenced to a total term of seven years with 220 days of credit for

time served as follows: the middle term of three years on count 2, plus one year for each


       1   All future statutory references are to the Penal Code unless otherwise stated.

                                               2
of the four prior prison term enhancements; the sentence on count 1 and its attendant

knife use enhancement was stayed pursuant to section 654; and the court ordered terminal

disposition on counts 3 and 4.

          Defendant subsequently appealed, arguing, in part, the one-year enhancements

imposed for the four prior prison terms must be stricken pursuant to Senate Bill 136. The

People agreed but argued the matter should be remanded for resentencing. We agreed

with the People, remanded to the trial court for resentencing, and instructed the court to

strike the four prior prison terms. (People v. Williams (Sept. 1, 2020, E072614) [nonpub.

opn.].)

          On remand, the trial court followed our direction, struck all prior prison term

enhancements and sentenced defendant to a four-year state prison term (the court

increased the sentence for the assault with a deadly weapon conviction from the middle

term of three years to the upper term of four years). The court also granted defendant

presentence and postsentence custody credits of 1,418 days. Defendant filed a timely

notice of appeal.

                                       III. DISCUSSION

          We appointed counsel to represent defendant on appeal. After reviewing the

record, counsel filed a brief under the authority of Wende, supra, 25 Cal.3d 436 and

Anders, supra, 386 U.S. 738, setting forth a statement of the case, a summary of the

procedural background and potential arguable issues, and requesting this court to conduct




                                                3
an independent review of the record. We offered defendant an opportunity to file a

personal supplemental brief, and he has not done so.

       We have examined the record and are satisfied defendant’s appointed appellate

counsel fully complied with the responsibilities of counsel and no arguable issue exists.

(Smith v. Robbins (2000) 528 U.S. 259, 277-284; People v. Kelly (2006) 40 Cal.4th 106,

118-119; Wende, supra, 25 Cal.3d at pp. 441-442.)

                                   IV. DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               CODRINGTON
                                                                         Acting P. J.
We concur:


SLOUGH
                          J.


MENETREZ
                          J.




                                             4